 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL J. HICKS,                                  No. 2: 16-cv-2465 TLN KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    AFSHIN ARYA, et al.,
15                       Defendants.
16

17          On February 7, 2019, the undersigned granted plaintiff’s motion for copies, in part. (ECF

18   No. 88.) The undersigned directed the Clerk of the Court to send plaintiff a copy of the docket

19   sheet in this action. (Id.) The undersigned ordered plaintiff to return the docket sheet with the

20   documents he seeks clearly marked next to their entry on the docket. (Id.)

21          On March 11, 2019, plaintiff returned the docket sheet with a declaration. (ECF No. 99.)

22   In the declaration, plaintiff requests copies of the declarations of defendant Arya and Dr. Feinberg

23   submitted by defendants in support of their summary judgment motion and motion to declare

24   plaintiff a vexatious litigant. Plaintiff also requests copies of his opposition to defendants’ motion

25   for a vexatious litigant order and his supplement to that opposition. Good cause appearing, the

26   Clerk of the Court is directed to send plaintiff copies of these pleadings.

27   ////

28   ////
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall send plaintiff

 2   copies of his opposition to defendants’ motion for a vexatious litigant order (ECF No. 76),

 3   plaintiff’s supplemental opposition (ECF No. 80), the declarations of defendant Arya and Dr.

 4   Feinberg attached to defendants’ summary judgment motion (ECF No. 46 at 26-28, 89-96), and

 5   the declarations of defendant Arya and Dr. Feinberg attached to defendants’ motion for a

 6   vexatious litigant order (ECF No. 69-2, ECF No. 69-3.)

 7   Dated: April 3, 2019

 8

 9

10

11
     Hick2465.cop
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
